This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. A-1-CA-34862

 5 RANDALL EUGENE COOK,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Hector H. Balderas, Attorney General
10 Maris Veidemanis, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Law Offices of Jennifer J. Wernersbach, P.C.
14 Jennifer J. Wernersbach
15 Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 BOHNHOFF, Judge.

19   {1}    Defendant Randall Eugene Cook appeals from his convictions following an
 1 April 2015 jury trial of one count of criminal sexual contact of a minor (CSCM) in the

 2 second degree (person in position of authority), one count of CSCM in the third

 3 degree (person in position of authority), NMSA 1978, § 30-9-13(B)(2)(a), (C)(2)(a)

 4 (2004); and one count of contributing to the delinquency of a minor (CDM), NMSA

 5 1978, § 30-6-3 (1990). Defendant makes four arguments: (1) the district court erred

 6 when it concluded that he was competent to stand trial, (2) the district court erred

 7 when it denied Defendant’s motion for a mistrial following the admission of evidence

 8 in violation of Rule 11-403 NMRA, (3) the district court erred when it denied

 9 Defendant’s motion for a directed verdict because the State presented insufficient

10 evidence to prove beyond a reasonable doubt that he was in a position of authority

11 over the victim and used that authority to coerce the victim, and (4) the district court

12 erred in denying Defendant’s motion for a new trial due to jury taint. We affirm on all

13 issues.

14 BACKGROUND

15 A.      Conduct for Which Defendant Was Charged

16   {2}   The victim (A.M.) met Defendant through her closest friend, E.C., in early

17 2012. Defendant was dating E.C.’s mother at the time. During the spring of 2012,

18 A.M. went to E.C.’s house one to three times a week, and sometimes spent one or two

19 nights there, while Defendant was present. A.M.’s thirteenth birthday was in May



                                              2
 1 2012. Shortly after her birthday, Defendant drove A.M. to Navajo Lake. On their way

 2 to the lake they smoked hashish, a concentrated form of marijuana, and smoked more

 3 hashish when they arrived at the lake. A.M. testified that she was in and out of

 4 consciousness, and that while she was high, Defendant started rubbing her stomach

 5 under her shirt and touched her breast. A.M. believed Defendant touched her breast

 6 over her shirt, but because she was under the influence of the hashish at the time, she

 7 was not sure.

 8   {3}   Later during the same month, A.M. spent the night at E.C.’s house, and while

 9 there, watched a movie with Defendant and E.C. A.M. testified that Defendant asked

10 her to sit on a recliner where he and E.C. were sitting and that she did so. A.M.

11 testified that while she was sitting under a blanket next to Defendant, he started to rub

12 her stomach and gradually moved his hand under her shirt. A.M. pushed his hand

13 away, but Defendant later put his hand under her bra and grabbed her nipple with his

14 fingers. A.M. got up, went to E.C.’s room, and laid down on the bed and cried. E.C.

15 followed, and A.M. told her what happened. While E.C. and A.M. were both on E.C.’s

16 bed and A.M. was crying, Defendant came in, laid down between them, and

17 apologized to A.M. for offending her, while at the same time moving his hand under

18 her shirt on her stomach. E.C. then asked Defendant to leave her room.

19 B.      Prosecution of Defendant for Sexual Abuse of E.C.



                                               3
 1   {4}   As a result of the same underlying investigation that resulted in the CSCM

 2 charges involving A.M., the State charged Defendant with multiple counts of CSCM

 3 in the second degree and multiple counts of criminal sexual penetration in the first

 4 degree, all involving E.C. That case was the subject of a jury trial in 2014 at which

 5 E.C., among other witnesses, testified. Defendant was acquitted of all charges in that

 6 case.

 7 C.      Competency Hearing

 8   {5}   Dr. Alexander Paret, a clinical and forensic psychologist, evaluated Defendant

 9 to determine his competency. Dr. Paret found that Defendant showed “clinically

10 significant impairment” with respect to understanding his legal situation and his

11 ability to consult with his attorney. Dr. Paret also found that Defendant’s “delusional

12 beliefs and hallucinations . . . may result in a misinterpretation of events, thus further

13 impacting his rational understanding of his legal situation.” Dr. Paret ultimately

14 concluded that Defendant was not competent to stand trial.

15   {6}   Dr. Paret was the sole witness to testify during the competency hearing in

16 October 2013. However, the State played a recording of one telephone call Defendant

17 made to a third party on April 26, 2013, while he was incarcerated at the San Juan

18 County Detention Center in Farmington, New Mexico. During the call, Defendant

19 recounted his earlier conversation with an attorney who no longer represented him at



                                               4
 1 the time of the telephone call. According to Defendant, during his conversation with

 2 the other attorney, he discussed in detail litigation strategy for this case, including

 3 information Defendant had regarding specific items in evidence and what could be

 4 done to suppress evidence so that charges would be dismissed.

 5   {7}    The district court ultimately found that Defendant was competent to stand trial.

 6 The district court stated:

 7          I think that the telephone recording was telling in . . . Defendant’s
 8          analysis of how . . . the prosecution and the court would respond in
 9          regards to issues concerning evidence, that he had a—not only a rational
10          appreciation but a factual understanding of the competency side of the
11          criminal matter, as [the State] indicated. Quite bluntly, I can’t believe
12          that Dr. Paret held with his opinion after listening to that recording.
13          Regardless, it is my finding based on the evidence that . . . Defendant is
14          competent to stand trial.

15 D.       E.C.’s Trial Testimony

16   {8}    The trial took place on April 15, 2015. The State called E.C. to testify as part

17 of its case in chief. During E.C.’s direct examination, the following exchange took

18 place:

19          State:       Would you do anything that others might consider
20                       inappropriate with [Defendant]?

21          Defense:     Objection, Your Honor. Leading.

22          Judge:       Overruled.

23          E.C.:        Yes, sir.



                                                5
 1         State:       What would that be?

 2         E.C.:        Um, inappropriate things happened, I guess, between us
 3                      you would say. I don’t know quite what you’re asking, sir.

 4 At this point, defense counsel objected and the district court held a bench conference

 5 that was off the record. Afterwards, the prosecutor resumed his direct

 6 examination of E.C.:

 7         State:       Let me rephrase that—that previous question. Did you ever
 8                      do anything with [A.M.] and [Defendant] that others may
 9                      consider inappropriate?

10         E.C.:        Yes, sir.

11         State:       What was that?

12         E.C.:        Me and [A.M.] smoked marijuana with him for the first
13                      time.

14 E.C. then testified that she and A.M. smoked marijuana “quite often” with Defendant

15 using marijuana that he provided. Defense counsel did not object to the prosecutor’s

16 “rephrased” question or to the testimony that followed about E.C. and A.M. smoking

17 marijuana with Defendant.

18 E.      Post-Verdict Proceedings

19 1.      Defendant’s Motion for New Trial

20   {9}   After the jury delivered its verdict, State and Defendant’s counsel spoke with

21 the jury foreperson. Based on that conversation, Defendant’s counsel filed a motion



                                              6
 1 on April 30, 2015 to set aside his convictions and for a new trial. Defendant’s motion

 2 states: “During that conversation, the foreperson indicated there was belief that there

 3 may be a case involving a minor witness. . . . The foreperson elaborated that the jury

 4 believed this cause number was a lesser case and that . . . Defendant may be involved

 5 in another case with similar charges.”

 6   {10}   In its response to the motion, the State did not dispute defense counsel’s

 7 characterization of the conversation with the foreperson, but argued “[t]here [is] no

 8 evidence or indication that the previous [t]rial for Defendant tainted the jury. During

 9 jury selection there was no indication from the panel and ultimately the selected jurors

10 that they had any knowledge of the previous trial. This case did not receive any

11 significant media attention and does not warrant being retried.”1 The State added:

12 “The State does not recall the specific sequence of the conversation with the

13 foreperson but does recall informing the foreperson that this was not . . . Defendant’s

14 only case. Counsel . . . does not recall if this prompted the foreperson’s statements or

15 if her statements came first.”

16 2.       Defendant’s Sentencing Hearing

17   {11}   At the beginning of Defendant’s June 1, 2015 sentencing hearing, the parties

         1
18         Defense counsel did not dispute the State’s representation that during voir dire
19 the panel members were asked whether they had any previous knowledge or
20 information about Defendant, which would encompass his earlier trial for the charges
21 of sexual abuse against E.C.

                                              7
 1 argued Defendant’s motion for a new trial. The district court initially asked defense

 2 counsel, “Is there any evidence, or do you have any information, to tend to show that

 3 any of the jurors had extrinsic evidence outside of what they may have learned in the

 4 courtroom or in the jury room?” Defense counsel indicated that he “only had the one

 5 conversation” and that he prepared the motion to set aside the verdict because he did

 6 not think that he could question the jurors outside the presence of the court.

 7   {12}   The district court then asked defense counsel whether there was uncertainty that

 8 the allegedly prejudicial information “was something the juror learned in the

 9 courtroom that may have been prejudicial to their decision[.]” Defense counsel

10 responded “Yes.” The district court again asked defense counsel, “So at this point you

11 do not know if there was any extraneous prejudicial information outside the

12 courtroom?” Defense counsel responded, “That is correct; I do not know.”

13   {13}   During argument on the motion, the prosecutor reminded the district court that,

14 during voir dire, the panel members were asked whether any of them knew Defendant,

15 and no one answered in the affirmative. The State also stated: “I do vaguely recall the

16 conversation that we had [with the foreperson]. I don’t know if [the foreperson’s]

17 statements were made—I disclosed that [Defendant] had another case at some point

18 during the conversation and I don’t recall if it was before she had made a statement

19 or if her statements were elicited from—as a response to what I’d said.” {14} O        n



                                                8
 1 rebuttal, defense counsel repeated the request for an evidentiary hearing that would

 2 take testimony from the foreperson and possibly other jurors. Defense counsel then

 3 stated,

 4           [The State] brings up an interesting point that if [the jurors] could have
 5           used their smart phone. I know that . . . the jurors are all advised not to
 6           do anything like that. However, in this case, because there [were]
 7           comments made during the trial that alluded to or potentially alluded to
 8           something else that if they had a time during a break or during lunch if
 9           that was anything that came up. We don’t know that because we weren’t
10           in the jury room with them to decide that, but I believe that empaneling
11           the jury again to ask those questions might prove to be worthwhile.

12   {15}   The district court denied the motion based on Rule 11-606(B) NMRA stating,

13 “Asking those questions of the jury is improper unless there is some extraneous

14 prejudicial information, and that’s something that I simply have not heard. I just have

15 a lot of theories and assumptions without a lot of facts to go with it.”

16 3.       Defendant’s Appellate Brief in Chief

17   {16}   On appeal, the conversation with the foreperson is described in different and

18 more vague terms than that given in Defendant’s motion for new trial. That is,

19 appellate counsel writes, on the basis of what is described as communications with

20 Defendant’s trial counsel, that the foreperson stated that the jury knew during its

21 deliberations that Defendant was involved in “something bigger than this.”

22 DISCUSSION

23 A.       The District Court Did Not Abuse Its Discretion in Finding Defendant

                                                 9
 1          Competent to Stand Trial

 2   {17}   “A person whose mental condition is such that he lacks the capacity to

 3 understand the nature and object of the proceedings against him, to consult with

 4 counsel, and to assist in preparing his defense may not be subjected to a trial.” State

 5 v. Rael, 2008-NMCA-067, ¶ 6, 144 N.M. 170, 184 P.3d 1064 (alteration, internal

 6 quotation marks, and citation omitted); see also State v. Rotherham, 1996-NMSC-048,

 7 ¶ 13, 122 N.M. 246, 923 P.2d 1131 (“The law has long recognized that it is a violation

 8 of due process to prosecute a defendant who is incompetent to stand trial.”). “A

 9 defendant is presumed competent to stand trial and bears the burden of demonstrating

10 incompetence by a preponderance of the evidence.” Rael, 2008-NMCA-067, ¶ 6.

11 “Preponderance of the evidence simply means the greater weight of the evidence[.]”

12 Campbell v. Campbell, 1957-NMSC-001, ¶ 24, 62 N.M. 330, 310 P.2d 266. A

13 defendant is competent to stand trial when he has the ability “to consult with his

14 lawyer with a reasonable degree of rational understanding” and “has a rational as well

15 as factual understanding of the proceedings against him.” Rotherham, 1996-NMSC-

16 048, ¶ 13 (internal quotation marks and citation omitted). A defendant “must have the

17 capacity to assist in his own defense and to comprehend the reasons for punishment.”

18 Id.

19   {18}   “On appeal, we review the district court’s determination only for an abuse of



                                              10
 1 discretion, viewing the evidence in the light most favorable to the [court’s] decision.”

 2 Rael, 2008-NMCA-067, ¶ 6 (internal quotation marks and citation omitted). “A

 3 district court abuses its discretion when its ruling is clearly against the logic and effect

 4 of the facts and circumstances of the case.” Id. (internal quotation marks and citation

 5 omitted).

 6   {19}   During Defendant’s telephone call with the third party about the conversation

 7 he had with the attorney who no longer represented him, Defendant recounted the

 8 following:

 9          He goes, ‘It’s actually a blessing for you.’ I said, ‘How do you figure?’
10          He goes, ‘Well, if you wait until after the judge goes ahead and dismisses
11          all of the charges except for the two that allegedly took place, that uh, the
12          earlier incident,’ I said, ‘The one with the car wreck?’ He goes, ‘Yeah.’
13          He goes, ‘If he dismisses all of them but those two,’ he says, ‘what he
14          doesn’t realize is he’s dismissing the evidence on the ones that he—he
15          is dismissing the evidence [inaudible] the exhibit because (a) the search
16          and seizure was done on that house, it wasn’t done on the original house,
17          and (b) when did it—when was that blanket bought?’ And I said, ‘Two
18          years ago for Christmas,’ and he said, ‘Can you prove that?’ I said,
19          ‘Yeah, I can prove that, I bought it at Walgreens and I bought it for her
20          for Christmas,’ and he goes, ‘How can something that was bought two
21          years ago be at a crime scene four years ago?’ [Defendant laughs]

22   {20}   Defendant continued on the same call:

23          ‘Seriously, put yourself in the jury box, right? You’re the juror,’ and I’m
24          like yeah, and he goes, ‘Well, somebody comes up to you—comes
25          up—and says . . . when did you buy that part, when did you get that
26          blanket, two years ago, the jury is going to say how the hell is that
27          possible, this must have happened four years ago. See what I mean?’
28          And he says . . . ‘then, and all the pictures, all of the evidence and things


                                                    11
 1          that they say they may have from that house, well number one the picture
 2          of her bed would have to be there,’ and I say, ‘Well, that wasn’t her bed
 3          four years ago, that was her bed and another girl’s.’ And he goes,
 4          ‘Exactly, it’s not the same set up, it’s not the same house, it’s not the
 5          same bed, that was your bed, what was her bed?’ I said, ‘It was a play
 6          bed,’ well then where’s her bed, well it’s at the county landfill right now.
 7          He goes, ‘You see what I’m getting at?’ I went, ‘Oh yeah, I totally see.’
 8          He said, ‘So let it come back, let them do whatever they want to do.’

 9   {21}   Defendant continued, discussing the process of determining competency and

10 dangerousness, as well as the impact of that process on his case.

11          Skull fractures that I sustained when I was a child and then the
12          [inaudible] he cut the bottom of my foot, it took fourty-eight stitches to
13          mend back together, I still carry the scar, shit like that. According to
14          them, that would make it—that would make it—it would not make it
15          possible for me to stand trial. That means that they could not—I can’t go
16          to a jury trial, that means that the judge would have to dismiss the
17          charges, send my casework over to another judge, a mental health judge,
18          that would have me evaluated to see if I’m a danger to society and look
19          at my charges and see—and have another panel of psychologists
20          interview me for like four or five hours and see if I’m a danger to
21          society. If I am, then I have to go to Santa Fe for ninety days for an
22          evaluation. If Santa Fe thinks that I’m a danger to society, they keep me
23          in a mental institute. If Santa Fe thinks I’m not, they release me and I go
24          home. So it could take up to six more months.

25   {22}   Defendant continued to discuss the competency determination process as it

26 related to his legal situation.

27          Can you believe that? They think I’m crazy. Which is okay to me too,
28          because that means they can’t charge me with anything. They can charge
29          me all they want, but they can’t convict me. See what I mean? If you’re
30          not competent to stand trial, therefore they can’t convict you, they have
31          to turn you over to mental health. And me being in a mental institute
32          before, for a brief time, falls in those guidelines. I’m like, ‘really . . .’ So


                                                  12
 1          at least they have no choice but to get me psychologically evaluated. Do
 2          you think I’m crazy? [Defendant laughs]


 3   {23}   In recounting the specific details of his conversation with the attorney,

 4 Defendant clearly remembered the conversation and was able to understand the

 5 possible outcomes of the competency process. Defendant further understood that there

 6 was a dangerousness determination following the district court’s determination of

 7 competency. Defendant could also recall details of incidents that he believed would

 8 assist his case. For example, Defendant explained that he could prove he had

 9 purchased a blanket that he believed the prosecution would offer as a key piece of

10 evidence on a date that was later than the date of the crime. Defendant also discussed

11 the impact of the court granting his motion to suppress evidence that was found when

12 a warrant was executed on a home where the crime did not occur.

13   {24}   We note, in particular, that during the telephone call Defendant displayed a

14 relatively accurate understanding of the impact of the competency determination

15 process on his case: “They think I’m crazy. Which is okay to me too, because that

16 means they can’t charge me with anything. They can charge me all they want, but they

17 can’t convict me. . . . If you’re not competent to stand trial, therefore they can’t

18 convict you, they have to turn you over to mental health.”

19   {25}   The district court was not obligated to accept Dr. Paret’s opinion, even if the



                                              13
 1 State did not present an expert to rebut his opinion. See State v. Jason F., 1998-

 2 NMSC-010, ¶ 29, 125 N.M. 111, 957 P.2d 1145 (noting that the district court had

 3 discretion to reject expert testimony regarding defendant’s competency in light of

 4 other evidence). See generally State v. Lovato, 1991-NMCA-083, ¶ 21, 112 N.M. 517,

 5 817 P.2d 251 (“A trial court is not required to accept uncontradicted testimony as

 6 true” if it is called into question by other facts and circumstances of the case.).

 7 Further, we do not reweigh the evidence, and we view the evidence in the light most

 8 favorable to the district court’s decision. See State v. Johnson, 1983-NMSC-043, ¶ 7,

 9 99 N.M. 682, 662 P.2d 1349 (“Conflicts in evidence are to be resolved by the trier of

10 facts[.]”); Rael, 2008-NMCA-067, ¶ 6. The jail call can be understood to indicate that

11 Defendant had, to a reasonable degree, a factual and rational understanding of the

12 charges he faced, as well as the legal proceedings against him, and that he had the

13 ability to assist his attorney. See Rotherham, 1996-NMSC-048, ¶ 13. The district

14 court’s ruling that Defendant was competent was not clearly against the logic and

15 effect of the facts and circumstances in this case. Viewing the evidence in the light

16 most favorable to the court’s decision, we conclude that the district court did not abuse

17 its discretion.

18 B.       The District Court Did Not Abuse Its Discretion in Admitting Testimony
19          From E.C. and Ruling That Testimony Did Not Violate Rule 11-403

20   {26}   Defendant contends that E.C.’s “inappropriate things happened” testimony was


                                              14
 1 a reference to, or at least understood by the jury as a reference to, his alleged sexual

 2 abuse of E.C. which was the subject of his separate criminal trial in 2014. According

 3 to Defendant, “[t]hese ‘inappropriate things’ were presumably a reference to conduct

 4 for which [Defendant] had already been tried and acquitted, and the jury did not miss

 5 this inference.” He argues that the testimony was improper evidence of his character

 6 and propensity to commit crimes, contrary to Rule 11-403 and, by implication, Rule

 7 11-404(B)(1) NMRA, and that the district court should have either excluded the

 8 evidence or granted a mistrial.

 9   {27}   Rule 11-403 states, “The court may exclude relevant evidence if its probative

10 value is substantially outweighed by a danger of one or more of the following: unfair

11 prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

12 needlessly presenting cumulative evidence.” Rule 11-404(B)(1) states, “Evidence of

13 a crime, wrong, or other act is not admissible to prove a person’s character in order

14 to show that on a particular occasion the person acted in accordance with the

15 character.” “Other-act evidence that proves only character or propensity is unfairly

16 prejudicial and properly excluded under Rule 11-403.” State v. Sena,

17 2008-NMSC-053, ¶ 16, 144 N.M. 821, 192 P.3d 1198. However, when the other-act

18 evidence is offered for a legitimate, non-character purpose, “its admissibility under

19 Rule 11-403 depends on the balance of its probative value against any prejudicial



                                              15
 1 effect that it may have had.” Id. “Determining whether the prejudicial impact of

 2 evidence outweighs its probative value is left to the discretion of the trial court.” State

 3 v. Rojo, 1999-NMSC-001, ¶ 48, 126 N.M. 438, 971 P.2d 829 (alteration, internal

 4 quotation marks, and citation omitted). We “review such determinations for abuse of

 5 discretion and give much leeway to trial judges who must fairly weigh probative value

 6 against probable dangers.” Sena, 2008-NMSC-053, ¶ 16 (internal quotation marks and

 7 citation omitted).

 8   {28}   We disagree that E.C.’s “inappropriate things happened” testimony necessarily,

 9 or even likely, was a reference to the sexual abuse charges for which Defendant was

10 tried and acquitted in 2014. Nothing in E.C.’s testimony makes any reference to those

11 allegations. On the contrary, the testimony that immediately followed related to the

12 multiple times that Defendant had smoked marijuana with E.C. and A.M. Moreover,

13 the testimony about smoking marijuana was admissible to prove facts other than

14 Defendant’s character, because it was relevant not only to the coercion element of the

15 CSCM charges but also to the CDM charge. We therefore give leeway to the district

16 court in this case, see State v. Otto, 2007-NMSC-012, ¶ 14, 141 N.M. 443, 157 P.3d 8,

17 and conclude that the court did not abuse its discretion in admitting E.C.’s testimony

18 that “inappropriate things happened” without a curative instruction.

19   {29}   Defendant also argues that the district court erred in not granting his motion for



                                                16
 1 a mistrial, which Defendant’s trial counsel avers occurred during the bench conference

 2 that was off the record. “Since the granting of a mistrial is discretionary with the trial

 3 court, [appellate courts] will not disturb the decision on appeal absent an abuse of

 4 discretion.” State v. Sutphin, 1988-NMSC-031, ¶ 18, 107 N.M. 126, 753 P.2d 1314.

 5 “Moreover, the power to declare a mistrial should be exercised with the greatest

 6 caution.” Id. “The trial judge is in a much better position to know whether a

 7 miscarriage of justice has taken place and his opinion is entitled to great weight in the

 8 absence of a clearly erroneous decision.” Id. (internal quotation marks and citation

 9 omitted). “An abuse of discretion occurs when the ruling is clearly against the logic

10 and effect of the facts and circumstances of the case.” Id. For the same reasons that

11 the district court did not abuse its discretion in not excluding E.C.’s “inappropriate

12 things happened” testimony, it also did not abuse its discretion in denying the mistrial

13 request.2

14 C.       The State Presented Sufficient Evidence That Defendant Was in a Position
15          of Authority Over A.M. and That Defendant Used That Authority to
16          Coerce A.M.

17   {30}   As set forth in the jury instructions, to which Defendant did not object and on

            2
18           The record reflects that defense counsel objected to E.C.’s testimony only on
19   grounds that the State’s question was leading, and that Rules 11-403 and 11-404(B)
20   were not invoked. Because it was not recorded, we do not know whether these
21   additional grounds for objection were raised during the bench conference. However,
22   because Defendant’s argument fails on its merits, we need not address whether the
23   error, even assuming there was one, was preserved.

                                               17
 1 which he does not raise an issue on appeal, the State was required to prove the

 2 following elements of CSCM in the second degree beyond a reasonable doubt: (1)

 3 “The defendant touched or applied force to the unclothed breast of [A. M.]”; (2) “The

 4 defendant was a person who by reason of the defendant’s relationship to [A.M.] was

 5 able to exercise undue influence over [A.M.] AND used this authority to coerce

 6 [A.M.] to submit to sexual contact”; (3) “[A.M.] was at least [thirteen] but less than

 7 [eighteen] years old”; and (4) “This happened in New Mexico on or about or between

 8 May 03, 2012 to May 31, 2012.” See UJI 14-926 NMRA; see also State v. Smith,

 9 1986-NMCA-089, ¶ 7, 104 N.M. 729, 726 P.2d 883 (“Jury instructions become the

10 law of the case against which the sufficiency of the evidence is to be measured.”). The

11 jury instruction for CSCM in the third degree was the same as the second degree jury

12 instruction except that it omitted the word unclothed. Compare § 30-9-13(B), with §

13 30-9-13(C). Defendant argues that the State did not present sufficient evidence to

14 prove beyond a reasonable doubt that Defendant was in a position of authority over

15 A.M. and that Defendant used that position of authority to coerce A.M. We disagree.

16   {31}   “We review the evidence introduced at trial to determine whether substantial

17 evidence of either a direct or circumstantial nature exists to support a verdict of guilt

18 beyond a reasonable doubt with respect to every element essential to a conviction.”

19 State v. Gipson, 2009-NMCA-053, ¶ 4, 146 N.M. 202, 207 P.3d 1179 (internal



                                              18
 1 quotation marks and citation omitted).

 2          We view the evidence in the light most favorable to the verdict,
 3          resolving all conflicts and indulging all inferences in favor of the verdict.
 4          We do not reweigh the evidence or substitute our judgment for that of
 5          the fact finder as long as there is sufficient evidence to support the
 6          verdict. Furthermore, the jury is free to reject [the d]efendant’s version
 7          of the facts. Finally, we note that this Court cannot consider the merit of
 8          evidence that may have supported a different result.

 9 Id. (citations omitted).

10 1.       Position of Authority

11   {32}   NMSA 1978, Section 30-9-10(E) (2005) defines “position of authority” as a

12 “position occupied by a parent, relative, household member, teacher, employer or

13 other person who, by reason of that position, is able to exercise undue influence over

14 a child[.]” We conclude that the State presented substantial evidence to establish

15 beyond a reasonable doubt that Defendant occupied a position of authority over A.M.

16 and, by reason of that position, was able to exercise undue influence over her. See

17 Sutphin, 1988-NMSC-031, ¶ 21 (“Where . . . a jury verdict in a criminal case is

18 supported by substantial evidence, the verdict will not be disturbed on appeal.”).

19   {33}   First, there was substantial evidence that Defendant was a father figure to A.M.

20 A.M. testified that she was “very close” to Defendant and thought of him as a “father

21 figure.” A.M. testified that Defendant told A.M. that he considered himself to be a

22 father to her. A.M. testified: “He was my dad. I would have done pretty much



                                                 19
 1 anything for him.” A.M.’s mother testified as well that Defendant told her that,

 2 because her husband had died, he would be a father figure to A.M. and that A.M. was

 3 a “sweetheart” to him. A.M.’s mother also testified that Defendant told her that A.M.

 4 “was like a daughter to him” and that he would “watch” and “take care of” A.M.

 5 A.M.’s mother trusted Defendant. Perhaps most compelling, Defendant himself

 6 testified that he “absolutely” considered A.M. to be like a daughter to him, and that

 7 he told other people A.M. was like a daughter to him.

 8   {34}   Second, there was substantial evidence that Defendant, by reason of his

 9 father-figure status, was in a position to exercise undue influence over A.M. A.M.

10 stated she was “very happy” that Defendant was a father figure to her and that she

11 trusted Defendant “with all [her] heart.” Similarly, as stated above, A.M. testified that

12 she “would have done pretty much anything for [Defendant].” A.M. testified that she

13 spent “a lot of time” at E.C.’s house, where Defendant also lived, was at E.C.’s house

14 one to three times a week, and that she spent the night at E.C.’s house on more than

15 one occasion.

16   {35}   In Gipson, which was factually similar to this case, this Court determined that

17 “the jury could reasonably conclude that [the d]efendant was in a position of authority

18 over [the victim] in many different ways.” 2009-NMCA-053, ¶ 24. The defendant

19 “was considered by [the victim] to be a father figure, he acted as a father figure when



                                              20
 1 other people were around, and he was entrusted by [the victim’s] mother to act as her

 2 guardian at times.” Id. Similarly, A.M. considered Defendant to be a father figure, and

 3 A.M.’s mother trusted Defendant, who had told her that he would watch and take care

 4 of A.M.

 5   {36}   In Gipson,

 6          [the d]efendant’s position as mother’s trusted friend allowed him the
 7          opportunity to be alone with [the victim] when she spent the night at his
 8          house and when she went to the trash dump in his truck. These
 9          opportunities allowed him to commit the sexual offenses when no one
10          else was present and enhanced the chance that [the victim] would feel
11          powerless to prevent the contact.

12 Id. ¶ 24. Similarly, A.M. also spent the night at E.C.’s house and went to her house

13 one to three times per week. Defendant plied A.M. and E.C. with marijuana and

14 smoked it with them. At trial, A.M. testified that she, E.C., and Defendant would

15 “smoke pot,” “watch movies,” “go camping, [and] go to the log cabin out in

16 Colorado.”

17   {37}   A.M. was alone with Defendant during the incident at Navajo Lake, and A.M.

18 and E.C. were alone with Defendant watching a movie when the other incident

19 occurred during the same month. Defendant clearly had both access to and control

20 over A.M. as a result of his position of authority that allowed him the opportunity to

21 touch her breast twice.

22 2.       Coercion

                                               21
 1   {38}   We also conclude that the State presented substantial evidence to establish

 2 beyond a reasonable doubt that Defendant used his position of authority to coerce

 3 A.M. to submit to sexual contact. See Sutphin, 1988-NMSC-031, ¶ 21.

 4   {39}   “Coercion for the purposes of CSCM occurs when a defendant occupies ‘a

 5 position which enables that person to exercise undue influence over the victim and

 6 that influence must be the means of compelling submission to the contact. Such

 7 coercion might take many forms but is less overtly threatening than physical force or

 8 threats.’ ” State v. Gardner, 2003-NMCA-107, ¶ 22, 134 N.M. 294, 76 P.3d 47

 9 (alterations omitted) (quoting UJI 14-926, comm. cmt.). “Undue influence results

10 from moral, social, or domestic force exerted upon a party, so as to control the free

11 action of his or her will.” Id. (emphasis added) (alteration, internal quotation marks,

12 and citation omitted). “Submission to the request of an authority figure is coerced if

13 it is achieved through undue influence[.]” State v. Gillette, 1985-NMCA-037, ¶ 30,

14 102 N.M. 695, 699 P.2d 626.

15   {40}   Defendant clearly occupied an authority position that enabled him to exert

16 undue influence over A.M., which was the means of compelling A.M.’s submission

17 to the sexual contact. Defendant argues that the State did not present any evidence that

18 Defendant “had to convince [A.M.] to spend time with him or cultivate a friendship

19 with him[.]” Defendant’s characterization of what constitutes coercion reflects a



                                              22
 1 misunderstanding of the applicable law defining coercion.

 2   {41}   In Gardner, the victims were students at a school where the defendant was the

 3 assistant principal. 2003-NMCA-107, ¶ 2. One of the victims had gone to speak with

 4 the defendant about a school problem when the criminal sexual contact occurred. Id.

 5 ¶ 34. Another victim was standing on a chair working on a bulletin board at the school

 6 when the criminal sexual contact occurred. Id. ¶ 35. The defendant argued

 7          that he did not coerce the contact because he never approached the
 8          victims or directed them to do anything. While he acknowledges that the
 9          evidence supported the inference that he inappropriately touched the
10          students when circumstances permitting it arose, he argues that the
11          evidence does not support the necessary element of use of authority to
12          coerce.

13 Id. ¶ 21 (internal quotation marks omitted). The Gardner court rejected that argument,

14 holding that:

15          This evidence supports the inference that [the d]efendant used his
16          position of authority to gain the trust of the victims, to obtain the
17          opportunity to touch the victims, and to cause them to submit to his
18          unlawful touching. . . . The testimony permitted the jury to reasonably
19          infer a connection between [the d]efendant’s position of authority and his
20          sexual contact with the victims, which is sufficient to infer the existence
21          of coercion.

22 Id. ¶ 38.

23   {42}   Gillette, Gardner, and Gipson indicate that coercion is established when the

24 defendant’s position of authority enables him or her not only to be in sufficiently close

25 physical proximity to sexually abuse the victim, but also to control the victim’s will


                                                23
 1 to the point where the latter will submit to the abuse. Defendant used his position of

 2 authority to gain A.M.’s trust, to obtain the opportunity to touch her, and to cause her

 3 to submit to his unlawful touching. Defendant’s use of hashish while at Navajo Lake

 4 to dull A.M.’s senses is perhaps a more extreme means of controlling her will, but the

 5 subsequent incident, while watching a movie at E.C.’s house, is equally reflective of

 6 how Defendant physically, mentally, and emotionally positioned himself to exert his

 7 will over A.M. In both instances, the jury reasonably could infer a connection between

 8 Defendant’s position of authority and his sexual contact with A.M., which is sufficient

 9 to conclude that Defendant coerced A.M. to submit to the sexual contact. See

10 Gardner, 2003-NMCA-107, ¶ 38.

11 D.       The District Court Did Not Abuse Its Discretion by Denying Defendant’s
12          Motion for a New Trial; Defendant Did Not Make the Required
13          Preliminary Showing That Extraneous Prejudicial Information Actually
14          Reached the Jury

15   {43}   Defendant argues that the district court erred in not granting a new trial based

16 on the jury foreperson’s post-trial statement that the jury knew that Defendant was

17 involved in “something bigger than this.”

18   {44}   The parties analyze the issue under State v. Ramirez, 1968-NMSC-148, 79 N.M.
19 475, 444 P.2d 986. In Ramirez, the defendant submitted, post-trial, an affidavit of a

20 witness regarding events that allegedly occurred on the day of the murder at issue,

21 specifically, that the defendant was not one of the two men that she saw immediately


                                               24
 1 before she entered the store where the murder had just occurred. Id. ¶ 9. This was

 2 newly discovered evidence, because the witness’ testimony concerning what she saw

 3 on the day of the murder was unknown to the parties—or the jury—until after the trial

 4 occurred. See id. In this case, the foreperson’s statement following the verdict

 5 concerned evidence of which the jury purportedly was aware prior to reaching its

 6 verdict. The analysis set forth in Ramirez regarding whether newly discovered

 7 evidence requires a new trial thus does not apply here. Instead, this appeal presents the

 8 question of whether the foreperson’s statement following the verdict signaled that the

 9 jury had received extraneous prejudicial information before it reached its verdict. This

10 issue is analyzed in detail in State v. Mann, 2002-NMSC-001, 131 N.M. 459, 39 P.3d
11 124.

12   {45}   Our Supreme Court stated in Mann that it “will not overturn a trial court’s

13 denial of a motion for a new trial unless the trial court abused its discretion” because

14 “the ruling is arbitrary, capricious or beyond reason.” Id. ¶ 17 (internal quotation

15 marks and citation omitted). Mann determined that “[t]he Court of Appeals correctly

16 emphasized that reliance upon this standard reflects not only the important policies

17 implicated by motions for new trial, but also the trial court’s unique position in

18 passing upon such questions in the first instance” and concluded that “the trial court

19 is in the best position to make this judgment.” Id. (alteration, internal quotation marks,



                                               25
 1 and citation omitted).

 2 1.       Mann Requires a Preliminary, Affirmative Showing That Extraneous
 3          Information Actually Reached the Jury and Came to Bear on the Jury’s
 4          Deliberations

 5   {46}   “The party requesting a new trial on the basis that the jury was exposed to

 6 extraneous information must make a preliminary showing that he or she has

 7 competent evidence that material extraneous to the trial actually reached the jury.” Id.

 8 ¶ 19 (alteration, internal quotation marks, and citation omitted). “Thus, [the d]efendant

 9 has the burden to show that the extraneous information actually reached the jury. This

10 burden is not discharged merely by allegation; rather, [the d]efendant must make an

11 affirmative showing that some extraneous influence came to bear on the jury’s

12 deliberations.” Id. (internal quotation marks and citation omitted).

13   {47}   In Kilgore v. Fuji Heavy Industries Ltd., 2009-NMCA-078, 146 N.M. 698, 213

14 P.3d 1127, this Court applied Mann in the civil context and articulated the procedure

15 to be followed by the district court when a party argues that it is entitled to a new trial

16 because extraneous information reached the jury.

17          In determining whether a new trial is required based on the juror’s
18          receipt of extraneous information, we look at whether the information
19          that was imparted to the single juror gave rise to a presumption of
20          prejudice requiring [the prevailing party] to rebut the presumption or at
21          least requiring the district court to hold an evidentiary hearing and to
22          question one or more jurors.

23 Kilgore, 2009-NMCA-078, ¶ 14. Because “the burden is on the movant to obtain a


                                               26
 1 new trial,” the movant

 2          must make a preliminary showing that movant has competent evidence
 3          that material extraneous to the trial actually reached the jury. If the party
 4          makes such a showing, and if there is a reasonable possibility the
 5          material prejudiced the defendant, the trial court should grant a new trial.
 6          The trial court has a duty to inquire into the possibility of prejudice. In
 7          an appropriate case, the trial court should conduct an evidentiary
 8          hearing.

 9 Id. ¶ 16 (emphases added) (internal quotation marks and citation omitted); see also

10 Rule 11-606(B)(2)(a) NMRA (barring in general juror testimony about jury’s

11 deliberations; allowing, as an exception, testimony “about whether . . . extraneous

12 prejudicial information was improperly brought to the jury’s attention”); Mann, 2002-

13 NMSC-001, ¶ 19 (“[The d]efendant must make an affirmative showing that some

14 extraneous influence came to bear on the jury’s deliberations.” (internal quotation

15 marks and citation omitted)). Thus, the district court is not required to hold an

16 evidentiary hearing or to question jurors unless there has been some showing that a

17 juror or jurors actually received extraneous information.

18   {48}   In Kilgore, the plaintiff alleged that she suffered serious injuries in a vehicle

19 rollover accident as a result of a defective seatbelt buckle that opened during the

20 rollover. 2009-NMCA-078, ¶¶ 5-6. After the trial was over, the plaintiff moved for a

21 new trial based on the affidavit of the owner of an auto repair shop, who testified that

22 he had spoken with one of the jurors during the trial and told her that he had never



                                                 27
 1 heard of a seat belt failure with the vehicle in question. Id. ¶¶ 9-10. On appeal from

 2 the district court’s denial of the motion, this Court engaged in a lengthy analysis of

 3 whether the affidavit satisfied the threshold showing required by Mann, but ultimately

 4 concluded that it did not: “[W]e think the evidence in the present case falls short of

 5 the required preliminary showing. . . . [W]e doubt that there was a reasonable

 6 likelihood that the [repair shop] owner’s statement had a significant effect on the

 7 juror’s vote in the present case. Nor is there any reason to believe that the owner’s

 8 statement reached another member of the jury.” Kilgore, 2009-NMCA-078, ¶¶ 24, 30.

 9 2.       Defendant Did Not Make the Necessary Preliminary Showing

10   {49}   The district court was presented with little more than speculation about the

11 foreperson’s statement to counsel. First, defense counsel acknowledged that he had

12 no evidence that the jury actually received any extrinsic evidence and that he did not

13 know whether the foreperson’s comment was based on what the jury heard during the

14 trial. Second, defense counsel engaged in pure speculation that, in response to E.C.’s

15 vague comment that “inappropriate things happened,” the jurors may have used their

16 mobile phones to search the internet for information about Defendant. Third, defense

17 counsel also did not dispute the prosecutor’s comment that it was possible that the

18 foreperson made her comment that the jury knew Defendant was involved in

19 “something bigger than this” after the prosecutor disclosed that Defendant had another



                                             28
 1 criminal case. Thus, it is simply unknown whether the foreperson’s “something bigger

 2 than this” comment referred to Defendant’s alleged sexual abuse of E.C., E.C.’s trial

 3 testimony about smoking marijuana with Defendant, or something else. Defendant

 4 failed to make a preliminary showing—with competent evidence—that extraneous

 5 information actually reached the jury.

 6   {50}   Defendant argues that, due to the district court’s refusal to order questioning of

 7 the jurors, there was no ability for Defendant to make a sufficient preliminary showing

 8 that the jurors knew about extraneous prejudicial information. We disagree. Under

 9 Mann and Kilgore, the preliminary showing that extraneous information actually

10 reached the jury must be made before the district court may order questioning of one

11 or more of the members of the jury. Defense counsel ultimately did not make such a

12 predicate showing to the district court. He apparently did not inquire further during

13 his conversation with the foreperson to obtain more detail about the jury’s knowledge

14 of the other prosecution of Defendant, something he was not prohibited from doing.

15 He also did not provide the district court with an affidavit that recounted, as accurately

16 as possible, exactly what the foreperson had said. Further, and most significant to a

17 determination of whether the district court abused its discretion, in the new trial

18 motion defense counsel indicated that the foreperson had mentioned that the jury had

19 some specific information about another prosecution of Defendant involving similar



                                                29
 1 charges. If true, this would be information that clearly was not disclosed during the

 2 trial and which would be prejudicial. Yet, at the subsequent hearing, defense counsel

 3 effectively retreated from that claim and instead told the district court that he did not

 4 know if the jury received “any extraneous prejudicial information outside of the

 5 courtroom.”3 In view of this failure to provide affidavits or other evidence, as well as

 6 uncertain and conflicting statements of counsel about exactly what the foreperson

 7 said, we cannot say that the district court abused its discretion in declining to

 8 authorize questioning of any jurors and instead denying the motion for new trial. See

 9 Kilgore, 2009-NMCA-078, ¶ 32 (“We . . . hold that the court was not required to

10 conduct an evidentiary hearing or to otherwise investigate further when [the p]laintiffs

11 failed to make the required preliminary showing.”).

12 CONCLUSION

13   {51}   We affirm Defendant’s convictions for CSCM in the third degree (person in

14 position of authority), CSCM in the second degree (person in position of authority),

            3
14           We note as well that Defendant’s appellate counsel does not repeat the specific,
15   and thus more troubling, claims set forth in the motion and instead states that the
16   foreperson said only, and much more vaguely, that the jury knew that Defendant was
17   involved in “something bigger than this.” We understand that, according to
18   Defendant’s brief in chief, the State provided appellate defense counsel with an
19   account of the conversation with the foreperson. Appellate defense counsel’s failure
20   to explain the significant difference between the jury foreperson’s statement as
21   articulated in the trial counsel’s motion for a new trial and the jury foreperson’s
22   statement as articulated in the brief in chief gives us additional pause in crediting the
23   statement in the motion.

                                                30
1 and CDM.

2   {52}   IT IS SO ORDERED.



3                               ______________________________
4                               HENRY M. BOHNHOFF, Judge



5 WE CONCUR:



6 ___________________________________
7 LINDA M. VANZI, Chief Judge



8 ___________________________________
9 JONATHAN B. SUTIN, Judge




                                  31